Name: Commission Regulation (EEC) No 94/90 of 15 January 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 1 . 90 Official Journal of the European Communities No L 12/5 COMMISSION REGULATION (EEC) No 94/90 of 15 January 1990 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 of food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 50 000 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989 , p. 1 . (') OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . No L 12/6 Official Journal of the European Communities 16. 1 . 90 ANNEX LOT A 1 . Operation No ('): 855/89 2. Programme : 1989 3 . Recipient : Sudan  Food Aid National Administration (FANA), Ministry of Finance &amp; Planning, PO Box 735, Khartoum telex 324 ; telegraphic Address : MANOAT 4. Representative of the recipient (2) : Ambassade de la Republique du Soudan, 124, avenue F.D. Roosevelt, 1050 Bruxelles, tel . 647 94 94 5. Place or country of destination : Sudan 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.6) 8 . Total quantity : 14 600 tonnes (20 000 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2a) : 'ACTION No 855/89 ; WHEAT FLOUR GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO SUDAN' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Port Sudan 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 20. 2. 1990 18 . Deadline for the supply : 15 . 3 . 1990 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 30 . 1 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 13. 2. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 20. 3 . 1990 (c) deadline for the supply : 31 . 3 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (^ : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 25. 1 . 1 990 fixed by Regulation (EEC) No 3929/89 (OJ No L 375, 22. 12. 1989, p. 76) 16. 1 . 90 Official Journal of the European Communities No L 12/7 LOT B 1 . Operation No ('): 854/89 2 . Programme : 1989 3 . Recipient : Mozambique 4. Representative of the recipient (2) : IMBEC EE, CP 4229, Maputo (telex : 6-206 IMBEC MO MAPUTO) 5. Place or country of destination : Mozambique 6. Product to be mobilized : milled rice (product codes 1006 30 94 900 or 1006 30 96 900) 7 . Characteristics and quality of the goods (3) (8) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under 1I.A.10) 8 . Total quantity : 12 500 tonnes (30 000 tonnes of cereals) 9 . Number of lots : one in 3 (1 : Nacala 1 500 tonnes ; 2 : Beira 4 000 tonnes ; 3 : Maputo 7 000 tonnes) 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (a)) marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 254/89 / ARROZ / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing f) : 1 : Nacala ; 2 : Beira ; 3 : Maputo 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 2 to 15. 3 . 1990 18 . Deadline for the supply : 31 . 3 . 1990 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 30 . 1 . 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 13 . 2. 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 . 3 . 1990 (c) deadline for the supply : 1 5. 4. 1 990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders H : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 25. 1 . 1990 fixed by Commission Regulation (EEC) No 3929/89 (OJ No L 375, 22. 12. 1989, page 76) No L 12/8 Official Journal of the European Communities 16. 1 . 90 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer : Part A.  Delegue de la Commission au Soudan, Third Floor, AAAID Building, Osman Digna Avenue, Khartoum, telex 23096 DELSU SD Part B.  FSC da Camara, CP 1306 Maputo, (tel . 49 02 66 ; telex 6-146 CCE MO) (') The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate shall supply to the beneficiary or its representative, on delivery, the following documents : The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate (4) Since the goods may be rebagged, the successful tenderer must provide 2% of empty bags of the same quality as those containing the goods, with the marking followed by a captial 'R'. (5) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05 (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25 . 7. 1989, p. 10) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 0 The allocation of the quantities between the three destinations is subject to review. One destination may be cancelled and another chosen . The choice will remain open at the latest until the entry of the vessel into Mozambican waters. (8) The following documents must be forwarded immediately after loading to the recipient's representative so that he can obtain an import licence :  original pro forma invoice,  packing list,  phytosanitary certificate,  certificate of origin,  bill of lading (1 /3 original).